Order unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition of petitioner, Lackawanna City School District, to vacate an arbitrator’s award. Petitioner’s argument that the arbitrator exceeded her authority by altering the terms of the collective bargaining agreement is without merit. The arbitrator was empowered by the collective bargaining agreement to interpret and apply the agreement. Her interpretation of the agreement, not being completely irrational, is beyond the review power of the courts (see, Rochester City School Dist. v Rochester Teachers Assn., 41 NY2d 578, 582).
Petitioner failed to sustain its heavy burden of demonstrating that the award of the arbitrator contravenes a strong public policy. The award does not limit petitioner’s ability to *946maintain educational standards. Petitioner admitted that both applicants for the position of Faculty Manager were qualified to hold the position (see, Matter of Middle Country Teachers Assn. v Middle Country Cent. School Dist., 231 AD2d 570). Moreover, because the position of Faculty Manager is not a classroom assignment, the arbitrator’s award does not infringe upon petitioner’s responsibility to maintain classroom standards (cf., Matter of Board of Educ. v Yonkers Fedn. of Teachers, 154 AD2d 210, 214). (Appeal from Order of Supreme Court, Erie County, Glownia, J.—Arbitration.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.